Exhibit 10.23(d)

CABOT OIL & GAS CORPORATION PENSION PLAN

(As Amended and Restated Effective January 1, 2006)

FOURTH AMENDMENT

WHEREAS, effective January 1, 1991, Cabot Oil & Gas Corporation (the “Company”)
established the Cabot Oil & Gas Corporation Pension Plan and subsequently
amended and restated the Plan, effective January 1, 2006 (the “Plan”); and

WHEREAS, the Company now desires to amend the Plan to provide for changes made
necessary or appropriate pursuant to the promulgation of final regulations under
Section 415 of the Internal Revenue Code of 1986, as amended;

NOW, THEREFORE, having reserved the right to amend the Plan pursuant to
Section 10.1 thereof, the Company hereby amends Article XV of the Plan by
deleting the contents thereof and replacing the following in their stead:

15.1 Limitations on Benefits.

In accordance with Treasury Regulation § 1.415(a)-1(d)(3), the Plan incorporates
by reference the limitations on benefits under Code Section 415 and as provided
under Treasury Regulation § 1.415(b)-1 et seq. (as may be revised or amended
from time to time by the Internal Revenue Service), including, but not limited
to, Treasury Regulation § 1.415(f)-1. Unless otherwise provided in this Section,
the default rules under Code Section 415 Treasury Regulations shall apply with
respect to the limitations under this Section.

Notwithstanding any provision of this Plan to the contrary, the Annual Benefit
otherwise accrued by or payable to a Participant under the Plan at any time
shall not exceed, and shall be limited to (or the rate of accrual reduced to),
the “Maximum Permissible Benefit,” which is the lesser of:

 

  (i) $160,000, as adjusted for cost of living increases pursuant to Code
Section 415(d) and Treasury Regulation § 1.415(d)-1(a) (the “Dollar Limit”); or

 

  (ii) 100% of the Participant’s average Compensation for the period of the
Participant’s High-3 Years of Service, as adjusted pursuant to Code
Section 415(d) (the “Percentage Limit”).

In no event shall an Annual Benefit exceeding the above limits be accrued,
distributed, or otherwise payable in any optional form of benefit, including the
normal form of benefit, at any time from the Plan (or from an annuity contract
that will make distributions to a Participant on behalf of the Plan or from an
annuity contract distributed under the Plan).

In the event a Participant’s Annuity Starting Date occurs before he attains age
62 or after he attains age 65, his Maximum Permissible Benefit shall be adjusted
in accordance with the provisions of Treasury Regulation § 1.415(b)-1(d) or (e),
respectively, and, if applicable, under Treasury Regulation § 1.415(b)-1(h).

 

1



--------------------------------------------------------------------------------

The Annual Benefit (without regard to the age at which benefits commence)
payable with respect to a Participant does not exceed the Dollar Limit if
(i) the benefits (other than benefits not taken into account in the computation
of the Annual Benefit under the rules of Treasury Regulation § 1.415(b)-1(b) or
(c)) payable with respect to a Participant under the Plan and all other defined
benefit plans of the Employer do not in the aggregate exceed $10,000 for the
Limitation Year or for any prior Limitation Year (as computed in accordance with
Treasury Regulation § 1.415(b)-1(f)(2) and subject to adjustment for
participation of less than 10 years); and (ii) the Employer (or a predecessor
employer) has not at any time maintained a defined contribution plan in which
the Participant participated.

If a Participant has less than 10 years of participation in the Plan, the Dollar
Limit, Percentage Limit and the $10,000 amount described above shall be
multiplied by a fraction, the numerator of which is the number of years (or part
thereof, but not less than one year) of participation in the Plan, and the
denominator of which is 10, in accordance with Treasury Regulation §
1.415(b)-1(g).

To the extent a Participant’s Annual Benefit for a Limitation Year exceeds the
Participant’s Maximum Permissible Benefit, such result shall be corrected in
accordance with procedures available under the Internal Revenue Service’s
Employee Plans Compliance Resolution System in effect at the time of the
correction.

For purposes of this Section, the following terms shall have the following
meanings:

(a) Annual Benefit: The benefit that is payable in the form of a straight life
annuity (with no ancillary benefits), as defined in Treasury Regulation §
1.415(b)-1(b). In the event that a Participant’s benefit is payable in a form
other than a straight life annuity, his Annual Benefit shall be the benefit
payable in the form of the straight life annuity payable on the first day of
each month that is actuarially equivalent to the benefit payable in such other
form, determined under the rules of Treasury Regulation § 1.415(b)-1(c) and, if
applicable, under Treasury Regulation § 1.415(b)-1(h). The actuarial equivalent
of a straight life annuity (A) for a form of benefit that is not subject to
Section 417(e)(3) of the Code shall be computed using the following assumptions,
whichever provides the greater equivalent annual benefit (1) a 5% interest rate
assumption and the mortality table used for such form of benefit specified in
Section 1.1 of the Plan for that Annuity Starting Date and (2) the interest rate
and mortality table (or other tabular factor) specified in Section 1.1 of the
Plan; and (B) for a form of benefit that is subject to Section 417(e)(3) of the
Code shall be computed using either (I) the “applicable interest rate” under
Section 417(e)(3) of the Code (“Applicable Interest Rate”) and the “applicable
mortality table” under Section 417(e)(3) of the Code (“Applicable Mortality
Table”) for adjusting benefits in the same form; (II) a 5.5% interest rate
assumption and the Applicable Mortality Table; or (III) the Applicable Interest
Rate and the Applicable Mortality Table, divided by 1.05, whichever provides the
greatest annual amount.

 

2



--------------------------------------------------------------------------------

In no event shall a Participant’s Annual Benefit include the benefit
attributable to employee contributions or rollover contributions (as described
in Code Sections 401(a)(31), 402(c)(1), 403(a)(4), 403(b)(8), 408(d)(3), and
457(e)(16)), determined in accordance with the rules under Treasury Regulation §
1.415(b)-1(b)(1)(2). In the event that the Plan includes benefits transferred to
the Plan from another defined benefit plan, the treatment of such transferred
benefits shall be determined in accordance with the provisions of Treasury
Regulation § 1.415(b)-1(b)(3).

If a Participant has or will have distributions under the Plan commencing on
more than one annuity starting date, the limitations under Code Section 415 must
be satisfied as of each of the annuity starting dates, taking into account the
benefits that have been or will be provided at all of the annuity starting
dates, in accordance with Treasury Regulation § 1.415(b)-1(b)(1)(iii). In the
event the Plan is terminated (i) with sufficient assets for the payment of
benefit liabilities of all Participants and a Participant has not yet commenced
benefits under the Plan, for purposes of satisfying Code Section 415(b) with
respect to a Participant, the requirements of Treasury Regulation §
1.415(b)-1(b)(5)(i) must be satisfied; or (ii) without sufficient assets for the
payment of benefit liabilities of all Participants, for purposes of satisfying
Code Section 415(b) with respect to a Participant, the requirements of Treasury
Regulation § 1.415(b)-1(b)(5)(ii) must be satisfied.

(b) Compensation: For purposes of this Section, Compensation shall

(i) include:

 

  (1) Wages, salaries, fees for professional services and other amounts received
(without regard to whether or not an amount is paid in cash) for personal
services actually rendered in the course of employment with the Employer
maintaining the Plan to the extent that such amounts are includable in gross
income (or to the extent amounts that would have been received and includible in
gross income but for an election by the Participant under Code Sections 125(a),
132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k) or 457(b)), including, but not
limited to, commissions paid to salesmen, compensation for services on the basis
of a percentage of profits, commissions on insurance premiums, tips, bonuses,
fringe benefits and reimbursements or other expense allowances under a
nonaccountable plan as described in Treasury Regulation § 1.62-2(c);

 

  (3) Amounts described in Code Section 104(a)(3), 105(a), or 105(h), but only
to the extent that these amounts are includible in the gross income of the
Participant;

 

  (4) Amounts paid or reimbursed by the Employer for moving expenses incurred by
a Participant, but only to the extent that at the time of the payment it is
reasonable to believe that these amounts are not deductible by the Participant
under Code Section 217;

 

3



--------------------------------------------------------------------------------

  (5) The value of a nonstatutory option (which is an option other than a
statutory option as defined in Treasury Regulation § 1.421-1(b)) granted to a
Participant by the Employer, but only to the extent that the value of the option
is includible in the gross income of the Participant for the taxable year in
which granted;

 

  (6) The amount includible in the gross income of a Participant upon making the
election described in Code Section 83(b); and

 

  (7) Amounts that are includible in the gross income of a Participant under the
rules of Code Section 409A or 457(f)(1)(A) or because the amounts are
constructively received by the Participant;

and (ii) exclude:

 

  (1) Contributions (other than elective contributions described in Code
Sections 402(e)(3), 408(k)(6), 408(p)(2)(A)(i) or 457(b)) made by the Employer
to a plan of deferred compensation (including a simplified employee pension
described in Code Section 408(k) or a simple retirement account described in
Code Section 408(p), whether or not qualified) to the extent the contributions
are not included in the gross income of the Participant for the taxable year in
which contributed, and any distributions from a plan of deferred compensation
(whether or not qualified) regardless of whether such amounts are includable in
the gross income of the Participant when distributed;

 

  (2) Amounts realized from the exercise of a nonstatutory option (which is an
option other than a statutory option as defined in Treasury Regulation §
1.421-1(b)) or when restricted stock or other property held by a Participant
becomes freely transferable or is no longer subject to a substantial risk of
forfeiture under Code Section 83 and the Treasury Regulations thereunder;

 

  (3) Amounts realized from the sale, exchange or other disposition of stock
acquired under a statutory stock option (within the meaning of Treasury
Regulation § 1.421-1(b));

 

  (4) Other amounts which receive special tax benefits, such as, for example,
premiums for group-term life insurance, to the extent such amounts are not
includible in the gross income of the Participant and are not salary reduction
amounts under Code Section 125; and

 

  (5) Other items of remuneration that are similar to the items listed above in
clauses (ii)(1) through (4).

 

4



--------------------------------------------------------------------------------

In addition to the foregoing, Compensation included for the Limitation Year in
accordance with the timing rules under the provisions in Treasury Regulation §
1.415(c)-2(e)(1), includes:

 

 

(1)

Amounts paid after a Participant’s severance from employment for services during
the Participant’s regular working hours or outside the Participant’s regular
working hours (such as overtime or shift differential), commissions, bonuses, or
other similar payments if (1) such amount would have been paid to the
Participant prior to his severance from employment if he had continued in
employment with the Employer (that has adopted the Plan) and (2) such amount is
paid by the later of 2 1/2 months after the Participant’s severance from
employment with the Employer or the end of the Limitation Year that includes the
date of such severance from employment;

 

  (2) Amounts earned, but not paid, during a Limitation Year solely because of
the timing of the pay periods, provided that such amounts are (1) paid during
the first few weeks of the next Limitation Year, (2) included on a uniform and
consistent basis with respect to all similarly situated Employees, and (3) not
included in more than one Limitation Year; and

The foregoing notwithstanding, for purposes of this Section, Compensation shall
not exceed the limitation under Code Section 401(a)(17)(A), as adjusted for
cost-of-living increases pursuant to Code Section 401(a)(17)(B).

(c) Employer: The Company and any other Employer that adopts this Plan;
provided, however, that in the case of a group of employers which constitutes a
controlled group of corporations (as defined in Section 414(b) of the Code as
modified by Section 415(h)) or which constitutes trades and businesses (whether
or not incorporated) which are under common control (as defined in
Section 414(c) as modified by Section 415(h)) or an affiliated service group (as
defined in Section 414(m)), all such employers shall be considered a single
employer for purposes of applying the limitations of this Section for any
portion of a Limitation Year during which such employers were so controlled or
affiliated.

(d) High-3 Years of Service: The average Compensation for the three consecutive
years of Service (or, if the Participant has less than three consecutive years
of Service, the Participant’s longest consecutive period of Service, including
fractions of years, but not less than one year) with the Employer that produces
the highest average. In the case of a Participant who is rehired by the Employer
after a severance from employment, the Participant’s High-3 Years of Service
shall be calculated by excluding all years for which the Participant performs no
services for and receives no Compensation from the Employer (the break period)
and by treating the years immediately preceding and following the break period
as consecutive.

(e) Limitation Year: A 12-consecutive month period beginning on January 1st.

 

5



--------------------------------------------------------------------------------

This Section shall be effective for Limitation Years commencing on and after
January 1, 2008, except as otherwise provided herein. The application of the
provisions of this Section shall not cause the Maximum Permissible Benefit for
any Participant to be less than the Participant’s accrued benefit under the Plan
as of the end of the last Limitation Year beginning before July 1, 2007 under
provisions of the Plan that were both adopted and in effect before April 5,
2007.

IN WITNESS WHEREOF, the Company, acting by and through its duly authorized
officer, has caused this Amendment to be executed as of the 30th day of
December, 2008 and shall be effective as described herein.

 

CABOT OIL & GAS CORPORATION By:  

/s/ Abraham D. Garza

Title:  

Vice President, Human Resources

 

6